RENDERED: DECEMBER 17, 2020
                                                              TO BE PUBLISHED

                Supreme Court of Kentucky
                                  2019-SC-0726-MR


SANDRA JONES BECK, M.D.; JUSTIN                                            APPELLANTS
PETERSON, M.D.; AND JENNIFER
TAVITIAN, R.N.


                     ON APPEAL FROM COURT OF APPEALS
V.                           NO. 2019-CA-1313
                   FAYETTE CIRCUIT COURT NO. 18-CI-03413


HONORABLE ERNESTO SCORSONE,                                                   APPELLEE
JUDGE FAYETTE CIRCUIT COURT,
DIVISION SEVEN


AND


ANDREA BRANDENBURG                                          REAL PARTY IN INTEREST


            OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                           REVERSING AND REMANDING

       Pending in the circuit court is a medical-negligence suit filed by Andrea

Brandenburg against the Medical Center; 1 the three named Appellants, Sandra

Jones Beck, Justin Peterson, and Jennifer Tavitian, healthcare professionals

employed by the Medical Center; and ten other healthcare professionals




       1The University of Kentucky Medical Center, d/b/a UK Healthcare, d/b/a
University of Kentucky A. B. Chandler Medical Center, d/b/a UK Medical Center, the
University of Kentucky, all collectively referred to in this opinion at the Medical Center,
were dismissed with prejudice by the trial court based on sovereign immunity.
identified as unknown defendants, all of whom are also allegedly employed by

Medical Center. 2

      Appellants appeal to this Court from the Court of Appeals’ denial of their

application for a writ of prohibition, seeking to prevent the trial court from

enforcing a protective order that forbids them from all ex parte communication

with Brandenburg’s unnamed treating physicians or other healthcare providers

employed by the Medical Center. They assert that the trial court’s order

erroneously denies them the right to confer informally with coworkers inside

their own practice group and effectively blocks their ability to engage the same

attorneys for a potential common defense of all claims. The Appellants argue

the trial court’s erroneous order results in an irreparable injury incapable of

remedy by appeal or otherwise.

      Because we conclude that the orderly administration of justice requires

us to address an issue that we perceive as having statewide application, we

proceed directly to examine the merits of the underlying order, holding that the

trial court abused its discretion because the basis of the order is ostensibly the

personal conviction of the trial court that departs from precedent without

providing appropriate justification at variance with precedent of the

Commonwealth. Accordingly, we reverse the decision of the Court of Appeals

and remand this case to the Court of Appeals with direction to issue a writ

consistent with this decision.




      2   Luis Acosta Briceno, MD, was voluntarily dismissed by agreed order.

                                           2
                 I. FACTUAL AND PROCEDURAL BACKGROUND

      Appellants are two doctors and a registered nurse, all employed by the

Medical Center. The unnamed defendants are also alleged to be healthcare

professionals who are employees of the Medical Center. During pretrial

discovery, Appellants moved for a Qualified Protective Order (QPO) that, if

granted, would authorize their counsel to request voluntary ex parte interviews

of Brandenburg’s non-party treating healthcare providers in compliance with

state law and HIPAA regulations.

      Brandenburg opposed the QPO motion with three points. First, she

argued that Caldwell v. Chauvin 3 merely provided a procedure for HIPAA-

compliant QPOs but did not establish a right for medical-malpractice

defendants to ex parte communications with a plaintiff’s treating healthcare

professionals. Second, she argued that she had an ongoing physician-patient

relationship with certain treating physicians at the Medical Center that may be

jeopardized if ex parte interviews with them were authorized and conducted.

Lastly, while acknowledging there is no physician-patient privilege recognized

in Kentucky, she posited that confidentiality obligations are imposed on

physicians by statutes and codes of medical ethics in other jurisdictions,

though without the force of law in Kentucky, the violation of which could

expose the medical professional to discipline or liability. Appellants’ counsel

responded that these interviews are voluntary, that she was not aware of any

instance of a Kentucky physician subjected to professional discipline for




      3   464 S.W.3d 139 (Ky. 2015).

                                        3
consenting to ex parte interviews, and that ex parte interviews simply “levels

the playing field” in terms of case investigation and the expense of discovery.

      To Appellants’ “level playing field” argument at the hearing on the QPO

motion, the trial court replied, “Well, yeah, but it’s [Brandenburg’s] doctor.”

Acknowledging the physician’s right to refuse an ex parte interview, the trial

court continued,

      “[F]or me to stamp approval on something like this–these ex parte
      communications–I really have a hard time doing that unless there’s
      some unique fact situation, whether it’s the behavior of the
      healthcare provider or the patient…. But absent something
      unique. . . . I think it’s not good policy to allow ex parte
      communications. So, I appreciate the opportunity to do this, I’ve
      had this opportunity a number of times and I’ve declined every
      time because I didn’t think there was a unique fact situation that
      called for it. So, I appreciate your advocacy, but I’m going to deny
      the request.”

When Appellant asked what “unique fact situation” might persuade the trial

court to authorize a similar request, the trial court responded: “I haven’t

granted [these motions] yet because I haven’t seen any unique fact situations.

I’m open to it, I don’t know, but it’s got to be something unique, you know, that

would really convince me that ex parte is appropriate.”

      The trial court denied the QPO and inserted into its order— apparently

on the trial court’s own motion—the following additional prohibition:

      Other than the Defendants whom Defense Counsel represents
      herein, no ex parte communications by the Defendants or their
      counsel shall take place with Plaintiff’s treating physicians and
      healthcare provider regarding the facts and issues in this case.

At a later hearing prompted by Appellants’ motion to clarify the meaning of the

trial court’s language imposing this discovery prohibition, the trial court



                                         4
confirmed the language in the order, stating that the language prohibits any ex

parte communication about the facts and issues in the case unless counsel is

personally representing the treating physician or healthcare provider as a

client.

          The Appellants then brought an original action in the Court of Appeals

for a writ to prohibit the trial court from enforcing this order to the extent it

precludes them from conducting ex parte interviews of Brandenburg’s treating

physicians and healthcare workers employed by the Medical Center. The Court

of Appeals declined to issue the writ, holding the Appellants had an adequate

remedy by appeal regardless of whether the trial court acted erroneously by

issuing the discovery prohibition. This appeal followed as a matter of right. 4

                                 II. STANDARD OF REVIEW

          A writ is an extraordinary remedy generally disfavored in Kentucky law. 5

“[T]he issuance of a writ is inherently discretionary. Even if the requirements

are met and error found, the grant of a writ remains within the sole discretion

of the Court.” 6 Our reluctance to entertain writ petitions, much less grant

them, is clear from our precedent. 7 Here, the trial court’s jurisdiction is




         Kentucky Rule of Civil Procedure (CR) 76.36(7)(a) (“An appeal may be taken to
          4

the Supreme Court as a matter of right from a judgment or final order in any
proceeding originating in the Court of Appeals.”); Ky. Const. § 115 (“In all cases, civil
and criminal, there shall be allowed as a matter of right at least one appeal to another
court. . . .”).
      5 Caldwell at 144 (citing Ridgeway Nursing & Rehab. Facility, LLC v. Lane, 415
S.W.3d 635, 639 (Ky. 2013)).
      6 Commonwealth v. Shaw, 600 S.W.3d 233, 237 (Ky. 2020) (citing Caldwell, at

145–46) (internal quotations omitted). See also Graham v. Mills, 694 S.W.2d 698, 699–
700 (Ky. 1985).
          7   Caldwell at 144–45 (citing Bender v. Eaton, 343 S.W.2d 799, 800 (Ky.1961)).

                                               5
undisputed, which made the proceedings before the Court of Appeals an

application for a writ of the second class, as the Court of Appeals correctly

found. And since the trial court’s order was itself an order governing pretrial

discovery with no disputed factual determinations, we will reverse the Court of

Appeals’ denial of the writ only by finding it abused its discretion. 8

                                     III. ANALYSIS

      For a writ of the second class, the applicant must show error by the

court below that will result in great harm or irreparable injury that cannot be

adequately rectified by appeal or otherwise. 9 And even if an appeal is shown to

be inadequate or unavailable, the applicants must still show that they will

suffer a “great injustice or irreparable harm” if a writ is not issued. 10 The harm

alleged should be a “harm of a ruinous nature,” 11 not mere expense,

inconvenience, or loss of strategic advantage. 12

      This rule is not absolute. Our law recognizes a so-called “special-cases

exception” to the great-and-irreparable-harm element that allows the issuance

of a writ in the interest of “orderly judicial administration” if, upon review of the

merits underlying the writ petition, the reviewing court is satisfied that the

lower court is proceeding erroneously and “a substantial miscarriage of justice




      8 Caldwell at 146. See, e.g., St. Luke Hosps., Inc. v. Kopowski, 160 S.W.3d 771,
777 (Ky. 2005).
      9 Id. at 145 (citing Hoskins v. Maricle, 150 S.W.3d 1, 10 (Ky. 2004)).
      10   Hoskins at 6.
      11   Bender at 801.
      12 See Robertson v. Burdette, 397 S.W.3d 886, 891 (Ky. 2013) (citing Fritsch v.

Caudill, 146 S.W.3d 926, 930 (Ky. 2004)).

                                             6
will result” if the lower court’s error stands uncorrected. 13 As we summarized

the law in Caldwell, in cases seeking a second-class writ, we typically approach

first the elements of the great injustice and irreparable harm as prerequisite to

consideration of the merits. But our precedent also authorizes us to proceed

directly to the merits of the dispute when they are uncomplicated and doing so

would promote the end of “judicial economy in limiting the breadth of analysis

appellate courts undertake when considering writs.” 14

      We proceed directly to the merits of the present discovery dispute

because we conclude error lies in the trial court’s arbitrary discovery

prohibition that misapplies existing precedent. And as we acknowledged in

Caldwell, discovery disputes, as a general matter, come to us nearly always via

writ petitions, so considering the merits of such petitions affords us the

opportunity to ensure that the law is uniformly applied in the trial courts

across the Commonwealth. 15 Failure to correct the instant erroneous order is

to undermine the assurance to parties and their counsel the uniform

application of law among the trial courts of this state. We determined quite

clearly in Caldwell that while no absolute right exists to conduct ex parte

communications with nonexpert treating healthcare professionals, no default

restrictions, as a matter of Kentucky law and policy, limit them. 16 Contrary to

this precedent, the trial court here issued an order prohibiting all ex parte



      13   Caldwell at 145 (citing Bender, at 801).
      14 Id. at 146 n.16 (quoting So. Fin. Life Ins. Co. v. Combs, 413 S.W.3d 921, 927
n.20 (Ky. 2013).
      15 Id. at 148.
      16   Caldwell at 154–55.

                                             7
contacts with healthcare witnesses seemingly because, using the trial court’s

own words, “it’s not good policy to allow ex parte communications.”

Importantly, the trial court identified no other reason grounded in the facts of

the case before it to prohibit all ex parte interviews with potential witnesses

who are physicians or healthcare workers. The only basis for this order, as

articulated by the trial court at the hearing, was the trial court’s own personal

policy predilection rather than the application of law to facts. This order

appears arbitrary.

      The orderly administration of justice depends on consistent and non-

arbitrary decision-making by the trial court acting as gatekeeper in the

discovery process. There is a special risk that cases like this, where a trial

court asserts a personal policy predisposition over the precedent set by this

Court, absent some other justification, will result in disparate outcomes for

litigants depending on the judge presiding over their case. 17 Parties litigating

before our courts deserve confidence that the issues they present to a court will

be determined under controlling precedent applied under reasoned, accepted

principles of law and procedure. 18 Where the resolution of issues and disputes




      17  See Jenkins v. Commonwealth, 496 S.W.3d 435, 451 (Ky. 2016) (“[P]recedent
is presumptively binding. In other words, courts cannot depart from previous decisions
simply because they disagree with them. . . . However, judges may disregard precedent
if they offer some special justification for doing so.”) (emphasis in original) (internal
quotations and citations omitted).
      18 Matheney v. Commonwealth, 191 S.W.3d 599, 608 (Ky. 2006)(Graves, J.,
concurring) (citing Payne v. Tennessee, 501 U.S. 808, 827–30 (1991) (“Stare decisis is
the preferred course because it promotes the evenhanded, predictable, and consistent
development of legal principles, fosters reliance on judicial decisions, and contributes
to the actual and perceived integrity of the judicial process. Adhering to precedent ‘is
usually the wise policy, because in most matters it is more important that the
applicable rule of law be settled than it be settled right.’”) (citations omitted)).

                                            8
depends instead on which judge happens to preside, the resolution is rendered

arbitrary, unfair, and therefore disorderly.

      This writ should issue without prejudice to either party to address this

discovery matter again before the trial court. Upon the Court of Appeals’

issuance of the writ as directed herein, the trial court may, upon appropriate

motion, revisit the issue of the Appellants’ ex parte contacts with

Brandenburg’s unnamed treating physicians and other healthcare providers

and, in the exercise its discretion, issue further orders as may be legally

justified by the facts of the present case.

                                 IV. CONCLUSION

      Concluding that the Court of Appeals abused its discretion in denying

the writ, we reverse its decision and remand the case to that court with

directions to issue the writ.

      All sitting. All concur.



COUNSEL FOR APPELLANTS:

Wesley Reed Butler
Holly Renee Iaccarino
Barnett Benvenuti & Butler PLLC

Sara Clark Davis
Karen Lee Keith
McMasters Keith Butler, Inc.

William Eugene Thro
University of Kentucky, Office of Legal Counsel

Margaret Mary Pisacano
University of Kentucky Medical Center Department of Risk Management

Honorable Ernesto Scorsone, Judge
Fayette Circuity Court, Division Seven

                                         9
COUNSEL FOR REAL PARTY IN INTEREST, Andrea Brandenburg:

Richard Alan Getty
Danielle Harlan
Gregory Kerr Jenkins
Marcel Elaine Radomile
The Getty Law Group PLLC




                                10